
	
		I
		111th CONGRESS
		1st Session
		H. R. 1475
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Davis of Illinois
			 (for himself, Mr. Al Green of Texas,
			 Mr. Towns,
			 Mr. Rush, Mr. Lewis of Georgia,
			 Ms. Waters,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Fattah,
			 Mrs. Christensen,
			 Ms. Corrine Brown of Florida,
			 Mr. Cummings, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to restore the
		  former system of good time allowances toward service of Federal prison terms,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Prison Work Incentive Act of
			 2009.
		2.Restoration of former
			 good time system
			(a)In
			 generalPart III of title 18,
			 United States Code, is amended by inserting after chapter 307 the
			 following:
				
					309Good Time
				Allowances
						
							Sec.
							4161. Computation generally.
							4162. Industrial good time.
							4163. Discharge.
							4164. Forfeiture for offense.
							4165. Restoration of forfeited commutation.
						
						4161.Computation
				generally
							(a)Each prisoner convicted of an offense
				against the United States and confined in a penal or correctional institution
				for a definite term other than for life, whose record of conduct shows that the
				prisoner has substantially observed all regulations promulgated by the Director
				of the Bureau of Prisons and has not been subjected to punishment, shall be
				entitled to a deduction from the term of his sentence imposed beginning with
				the day on which the sentence commences to run, and including time served in
				pretrial confinement, as follows:
								(1)5 days for each
				month of the sentence, if the sentence is not less than 6 months and not more
				than 1 year.
								(2)6 days for each month of the sentence, if
				the sentence is more than 1 year and less than 3 years.
								(3)7 days for each month of the sentence, if
				the sentence is not less than 3 years and less than 5 years.
								(4)8 days for each month of the sentence, if
				the sentence is not less than 5 years and less than 10 years.
								(5)10 days for each month of the sentence, if
				the sentence is 10 years of more.
								(b)When 2 or more
				consecutive sentences are to be served, the aggregate of the several sentences
				shall be the basis upon which the deduction shall be computed.
							4162.Industrial
				good time
							(a)A prisoner may, in the discretion of the
				Director of the Bureau of Prisons, be allowed a deduction from that prisoner’s
				sentence of not to exceed 3 days for each month of actual employment in an
				industry or camp for the first year or any part thereof, and not to exceed 5
				days for each month of any succeeding year or part thereof.
							(b)In the discretion
				of the Director of the Bureau of Prisons such allowance may also be made to a
				prisoner performing exceptionally meritorious service or performing duties of
				outstanding importance in connection with institutional operations.
							(c)Such allowance
				shall be in addition to commutation of time for good conduct, and under the
				same terms and conditions and without regard to length of sentence.
							4163.DischargeExcept as otherwise provided by law a
				prisoner shall be released at the expiration of the term of sentence less the
				time deducted for good conduct. A certificate of such deduction shall be
				entered on the commitment by the Warden or keeper. If such release date falls
				upon a Saturday, a Sunday, or on a Monday which is a legal holiday at the place
				of confinement, the prisoner may be released at the discretion of the warden or
				keeper on the preceding Friday. If such release date falls on a holiday which
				falls other than on a Saturday, Sunday, or Monday, the prisoner may be released
				at the discretion of the warden or keeper on the day preceding the
				holiday.
						4164.Forfeiture for
				offenseIf during the term of
				imprisonment a prisoner commits any offense or violates the regulations
				promulgated by the Director of the Bureau of Prisons, all or any part of his
				earned good time may be forfeited.
						4165.Restoration of
				forfeited commutationThe
				Director of the Bureau of Prisons shall by regulation provide for the criteria
				for and means of restoration of any forfeited or lost good time or
				portion.
						.
			(b)Clerical
			 amendmentThe table of
			 chapters for part III of title 18, United States Code, is amended by striking
			 the item relating to chapter 309 and inserting the following:
				
					
						309.Good time
				  allowances4161
					
					.
			(c)Conforming repeal
			 and cross reference changeSection 3624 of title 18, United
			 States Code, is amended—
				(1)by striking
			 subsection (b); and
				(2)in subsection (a),
			 by striking subsection (b) and inserting chapter
			 309.
				(d)Application of
			 amendmentsThis Act and the amendments made by this Act shall
			 apply with respect to—
				(1)all prisoners,
			 other than those to whom the former system of the former chapter 309 of title
			 18 applies, as of the date of the enactment of this Act; and
				(2)all periods of
			 imprisonment of the prisoners to whom it applies that occur after the date of
			 that enactment.
				
